IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 6, 2008

                                       No. 07-20569                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

YONG PING LIU, also known as Mary Liu

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:05-CR-00392-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Yong Ping Liu, also known as Mary Liu (“Liu”),
appeals her conviction and sentence for one count of visa fraud pursuant to 18
U.S.C. § 1546(a). For the following reasons, we AFFIRM.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       A B-1 visa allows a “non-immigrant alien” to come into the United States
to conduct business on behalf of a foreign employer. To obtain a B-1 visa, the
alien submits an application to the U.S. consulate in his home country. The visa


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-20569

lasts for six months and does not allow the alien to work for any U.S. employers.
To extend the visa, an alien may file an I-539 application with the U.S. Citizen
and Immigration Services (“CIS”) in the Department of Homeland Security.1 An
I-539 application must include the reason for requesting an extension, any effect
it will have on the applicant’s foreign employment or residency, evidence that
the applicant’s stay will be temporary, and an explanation of how the alien will
support himself (e.g., bank statements). Commonly, an alien submits with his
I-539 application a letter from his foreign employer establishing this
information. Although such a letter is not required, it is the most common form
of documentation and is considered sufficient for this purpose. The alien also
must sign the I-539 form under a statement certifying, under penalty of perjury,
that the information in the application and attached documents is “true and
correct.” At issue in this appeal is an I-539 visa application.
      Liu was employed as a legal assistant and translator in the office of Yali
Huang (“Huang”), an immigration lawyer practicing in Houston. Part of Liu’s
responsibilities included collecting the necessary documents for I-539
applications. This sometimes involved drafting letters for aliens specifying
pertinent information about their foreign employers. For these letters, Liu often
would use information from the alien’s business card. Liu testified that she
“nearly always” would give the letter back to the alien to obtain an authorized
signature from the alien’s employer. Liu also would sign certificates of accuracy
for translations of letters from foreign employers.
      This appeal involves Liu’s work on a visa application for Yu Chung Tseng
(“Tseng”), a confidential informant who went by the pseudonym Chenhong Dai
in his dealings with Liu and Huang. Tseng is an alien from Taiwan who entered
the United States illegally in 2002 and was later approached by Immigration



      1
          CIS is the successor agency to the Immigration and Naturalization Service (“INS”).

                                              2
                                  No. 07-20569

and Customs Enforcement (“ICE”) agents to cooperate in that agency’s
investigation of Huang.     The agents provided Tseng with a fake Chinese
passport and outfitted him with a recording device for his visits to the law office.
      Tseng first went to the law office on February 4, 2003, and discussed visa
possibilities with Huang. On his second visit to the law office, on March 12,
2003, Huang recommended that Tseng seek a visa extension. After meeting
with Huang, Tseng had a conversation with Liu. Liu asked Tseng, “Is your
passport fake?” and he responded, “No, the passport is real but the company,
there is no such company.” Liu also asked Tseng, “Do you not have a company
over there?” and Tseng responded “No, I don’t have a company.” Liu told Tseng
that he needed a return airline ticket and a letter from a bank showing that he
had over $3,000 in an account.
      Tseng returned on March 27, 2003, at 1:45 p.m., and presented to Liu
several documents an ICE agent had provided to him: a passport, a return
airline ticket, a bank statement, and a business card for Hongyun Engineering
Operations. Regarding the business card, Tseng told Liu, “it’s a fake one. This
was printed by me.” Liu testified that she took this to mean that the information
on the business card might be genuine even if the card itself was made by Tseng.
Tseng also presented a certificate of deposit from a bank, admitting that he had
made the form himself and that it did not come from a bank. Liu told Tseng that
if the bank certificate was fake, he should not use it because “this is the United
States.” Liu told Tseng he would need to sign the form and that he should
return later in the day.
      Tseng returned to the law office at 3:30 that afternoon. There was some
dispute over what happened regarding the employer letter. At issue is whether
Liu gave Tseng a letter to bring back after his employer signed it, or whether Liu
presented the letter for Tseng himself to sign when he returned to the office. Liu
claims she prepared the letter for Tseng to have signed by an authorized


                                         3
                                         No. 07-20569

representative of his employer. The government contends that Liu drafted the
letter and had Tseng forge the signature of his purported employer. Although
the entire exchange was recorded, Liu and Tseng spoke in Chinese, and Liu and
the government present different translations of a key passage.
       Under the government’s translation, Liu said upon Tseng’s return to the
office, “I have the letter. Come here and sign.” Liu’s counsel argued that the
Chinese passage was properly translated as “Have you brought the letter with
you?” During Tseng’s testimony, he was asked to write, in Chinese, what Liu
told him when he returned in the afternoon of March 27. The trial interpreter
translated the written passage as “Letter is here. Sign.” Later, that same
interpreter revised his translation to “Letter is being brought here. Sign your
name.” A different translator testifying for the defense opined that the passage
could be interpreted as either “Have you brought the letter with you?,” “Here is
the letter,” or “Letter is being brought here.”
       Regardless of which interpretation prevails, Liu and Tseng completed the
I-539 application and submitted it to CIS. In June 2003, Tseng’s application for
a visa extension was approved.
       On October 31, 2006, Liu and Huang were charged in a five-count second
superseding indictment with one count of conspiracy in violation of 8 U.S.C.
§ 1324 and four counts of visa fraud in violation of 18 U.S.C. § 1546(a).2 Huang


       2
           According to the visa fraud statute,
       Whoever knowingly makes under oath, or as permitted under penalty of perjury
       under section 1746 of title 28, United States Code, knowingly subscribes as true,
       any false statement with respect to a material fact in any application, affidavit,
       or other document required by the immigration laws or regulations prescribed
       thereunder, or knowingly presents any such application, affidavit, or other
       document which contains any such false statement or which fails to contain any
       reasonable basis in law or fact . . . [s]hall be fined under this title or
       imprisoned . . . or both.
18 U.S.C. § 1546(a).



                                                  4
                                   No. 07-20569

was convicted of all five counts and is not a party to this appeal. Liu was
acquitted of the first four counts, but a jury found her guilty of Count Five,
which covered Tseng’s visa application.       The court imposed a sentence of
eighteen months’ imprisonment plus two years of supervised release and a $100
special assessment. Liu appeals her conviction and sentence.
                                 II. DISCUSSION
A.    Sufficiency of the evidence
      i.    Standard of review
      Where a defendant objected to the sufficiency of the evidence at the trial
level—as Liu did in this case—the standard of review is whether, viewing the
evidence in the light most favorable to the prosecution, a reasonable jury could
find that the evidence supports the guilt of the defendant beyond a reasonable
doubt. United States v. Lewis, 476 F.3d 369, 377 (5th Cir. 2007). “The evidence
need not exclude every reasonable hypothesis of innocence or be wholly
inconsistent with every conclusion except that of guilt, and the jury is free to
choose among reasonable constructions of the evidence.” United States v. Fuchs,
467 F.3d 889, 904 (5th Cir. 2006) (internal quotation marks omitted). The
“standard of review does not change if the evidence that sustains the conviction
is circumstantial rather than direct.” Id. (internal quotation marks omitted).
“All reasonable inferences must be drawn, and all credibility determinations
made, in the light most favorable to the verdict.” United States v. Villarreal, 324
F.3d 319, 322 (5th Cir. 2003).
      ii.   Analysis
      Liu articulates four challenges based on the sufficiency of the evidence to
support the jury’s verdict. First, she contends that the government’s evidence
does not support a conclusion that Liu had the culpable mental state required
to be convicted of the alleged crime. Liu claims that there is no evidence she
knowingly submitted false information in Tseng’s visa application. Liu notes

                                        5
                                      No. 07-20569

that the trial evidence actually suggested that she refused to accept false
information from Tseng when she told him he should not use the forged bank
records he attempted to submit.
       However, the fact that Liu refused some forged documents does not mean
she did not accept others. There also was substantial evidence that Liu knew
that Tseng’s application contained false information. According to Tseng’s
testimony, he told Liu that he was an air conditioning repair man in China, not
an employee at Hongyun Engineering. In fact, Tseng testified that he told Liu
that there was no such company in China and that his business card bearing the
name of that same company was fake. Tseng also testified that when he
returned to the office on the afternoon of March 27, Liu presented him with a
letter she had created under Hongyun letterhead and asked him to sign.
       Forensic computer evidence showed that the letter was created on Liu’s
computer at 2:47 p.m. and printed at 3:42 p.m. that same day. Because Tseng
returned to the office at 3:30, the government argues that the timing of this
evidence supports the conclusion that Liu herself created the fraudulent letter,
printed it for Tseng, had him forge his employer’s signature, and submitted it
with his application. Thus, the government presented substantial inculpatory
evidence, and a reasonable jury could have found that Liu had the requisite
mental state to support a conviction.
       Second, Liu argues that because the I-539 form does not require a letter
from a foreign employer, Liu was entitled to rely on assurances from Tseng that
he was employed by a foreign employer even without a legitimate letter. Liu
cites the instructions for filing the I-539 form, which she notes do not explicitly
require a letter from a foreign employer.3 However, by a plain reading of 18

       3
        The jury heard the testimony of an adjudications officer with the CIS, who noted that
although such a letter does not need to be from the applicant’s employer, the most common
form of documentation used to support a visa extension request is a letter from a foreign
employer.

                                             6
                                  No. 07-20569

U.S.C. § 1546(a), the question of whether the I-539 instructions required a letter
from a foreign employer is immaterial to the question of whether Liu knowingly
submitted the form that included false statements. Neither party disputes that
Tseng’s certification that all of the materials in his application were true was an
untruth. The question at trial was not whether Liu could have relied on Tseng’s
statements about his foreign employment, but whether she knowingly submitted
false information.
      Third, Liu argues that the government established no motive for her to
commit immigration fraud. Liu earned $35,000 per year for her work and claims
she did not profit financially from any alleged immigration fraud. However,
motive is not an element of the charged offense. The government put forth
sufficient evidence to prove each element of the offense, and Liu provides no
support for her claim that her alleged lack of motive should undermine the
verdict.
      Finally, Liu contends that the jury’s temporary deadlock is an indication
that there was insufficient evidence to support the conviction. Although the time
the jury deliberated might be relevant to Liu’s challenge to the court’s Allen
charge, see infra, it is immaterial to Liu’s sufficiency-of-the-evidence challenge.
Marx v. Hartford Accident & Indem. Co., 321 F.2d 70, 71 (5th Cir. 1963) (per
curiam) (“We cannot hold an hour-glass over a jury. If the evidence is sufficient
to support the verdict, the length of time the jury deliberates is immaterial.”).
      Therefore, we conclude that the jury’s verdict was supported by the
evidence, and the district court properly denied Liu’s motions for judgment of
acquittal.




B.    Jury instructions



                                        7
                                     No. 07-20569

        Liu challenges the district court’s jury instructions for the first time in this
appeal. She alleges that the district court failed to properly define “false
statement” and erred in submitting a “reckless indifference” instruction to the
jury.
        i.    Standard of review
        This court reviews a challenge to jury instructions for abuse of discretion
if the alleged error was preserved below. United States v. Daniels, 281 F.3d 168,
183 (5th Cir. 2002). We will not reverse “unless the instructions taken as a
whole do not correctly reflect the issues and law.” United States v. Simmons,
374 F.3d 313, 319 (5th Cir. 2004) (internal quotation marks omitted).
        Where, as here, the appellant did not raise an objection in the trial court,
this court reviews for plain error. Id. Plain error occurs when “(1) there is an
error, (2) that is clear or obvious, and (3) that affects [the defendant’s]
substantial rights.” United States v. Izaguirre-Losoya, 219 F.3d 437, 441 (5th
Cir. 2000) (internal quotation marks omitted). Even if those factors are met, this
court has discretion to affirm unless the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. In this case, Liu
concedes that she did not properly preserve these objections to the jury
instructions at trial, so the plain error standard applies.
        ii.   Analysis
        The visa fraud statute requires a showing that the defendant “knowingly”
made or presented a “false statement” in an application, affidavit, or other
document required by the immigration laws. See 18 U.S.C. § 1546(a). The
district court gave the following jury instructions for visa fraud, Counts Two
through Five:
              Title 18, United States Code, Section 1546(a), makes it a crime
        for anyone to knowingly subscribe as true any false statement with
        respect to a material fact in any application or other document
        required by the immigration laws or regulations or to knowingly

                                           8
                                        No. 07-20569

      present such applications or other documents containing such false
      statements. In this case, Counts Two through Five of the Indictment
      charge the defendants with knowingly presenting applications or
      petitions that contained false statements.
             For you to find a defendant guilty of this crime, you must be
      convinced that the government has proved each of the following
      beyond a reasonable doubt:
             First: That the defendant knowingly presented to the
      Immigration and Naturalization Services or Citizenship and
      Immigration Services an application or petition required by the
      immigration laws prescribed thereunder;
             Second: That the application or petition presented contained
      a material false statement made under penalty of perjury or
      knowingly subscribed as true;
             Third: That the defendant knew that the false statement made
      in the submitted application or petition was false.
      A statement or representation is “false” or “fraudulent” if it is known
      to be untrue or is made with reckless indifference to its truth or
      falsity. A representation would also be “false” when it constitutes a
      half truth, or effectively conceals a material fact, with intent to
      defraud.4

      Liu first argues that these instructions are incorrect because the definition
of “‘false’ or ‘fraudulent’” does not apply the “with intent to defraud” requirement
to the “known to be untrue” and “reckless indifference” clauses of the definition’s
first sentence. The visa fraud statute at issue in this case, however, requires only
that a defendant act “knowingly”; it contains no requirement of “intent to
defraud.” See 18 U.S.C. § 1546(a). And no Fifth Circuit precedent compels an
“intent to defraud” instruction in a prosecution under this statute.5

       4
        The district court adapted the Fifth Circuit pattern jury instructions for mail fraud in
defining the required mental state for visa fraud.
       5
          Liu contends that several Fifth Circuit cases require this instruction, citing United
States v. Dillman, 15 F.3d 384, 393 (5th Cir. 1994) (requiring a showing of “intent to defraud”
in jury instructions in a bank fraud prosecution); United States v. Gunter, 876 F.2d 1113, 1119-
20 (5th Cir. 1989) (same); and United States v. Chavis, 772 F.2d 100, 108 (5th Cir. 1985)
(requiring a showing of “intent to defraud” in jury instructions in a mail fraud prosecution).
However, these cases all apply to different criminal statutes that do include “intent to defraud”
elements. Dillman and Gunter were prosecutions under the bank fraud statute, which applies

                                               9
                                         No. 07-20569

      Liu next argues that the “reckless indifference” language used in the
instructions impermissibly lowered the required mental state for this crime below
the statutorily defined mental state of “knowingly.” The instructions clearly state
that the jury must find beyond a reasonable doubt “[t]hat the defendant knew
that the false statement made in the submitted application or petition was false.”
The next sentence, however, provides that a “statement or representation is
‘false’ or ‘fraudulent’ if it is known to be untrue or is made with reckless
indifference to its truth or falsity.” Liu argues that these conflicting statements
could have allowed the jury to convict her based on a mens rea lower than
“knowingly.”
      Liu analogizes to another false statement statute, 18 U.S.C. § 1001, which
defines an offense for an individual who “knowingly and willfully . . . makes or
uses any false writing or document knowing the same to contain any materially
false, fictitious, or fraudulent statement or entry” in any matter within the
jurisdiction of the federal government. 18 U.S.C. § 1001(a). That offense is
defined similarly to the visa fraud offense, which defines a crime for “knowingly
present[ing] any such application, affidavit, or other document which contains
any such false statement.” 18 U.S.C. § 1546(a).
      We have held that § 1001 “requires proof that the defendant had the
specific intent to make a false or fraudulent statement deliberately or at least
with reckless disregard of the truth and with the purpose to avoid learning the
truth.” United States v. Tamargo, 637 F.2d 346, 351 (5th Cir. Unit B Feb. 1981).
In other words, § 1001 allows a “reckless disregard” instruction only if the




to a defendant who “knowingly executes, or attempts to execute, a scheme or artifice . . . to
defraud . . . .” 18 U.S.C. § 1344(1); see also United States v. Saks, 964 F.2d 1514, 1518 (5th Cir.
1992) (discussing how the “scheme to defraud” language of § 1344 requires a showing of intent
to defraud). Chavis was a prosecution for mail fraud, which also is defined as including a
“scheme or artifice to defraud.” 18 U.S.C. § 1341.

                                               10
                                   No. 07-20569

defendant also acted “with the purpose to avoid learning the truth.” Id. We have
not decided whether the same requirement would apply to § 1546.
      Liu also cites to pattern jury instructions for False Statement to Firearms
Dealer, 18 U.S.C. § 922(a)(6), and False Statements in Bank Records, 18 U.S.C.
§ 1005, both of which define the mens rea and the element of falsity without
reference to recklessness. See Fifth Circuit Pattern Jury Instructions (Criminal)
§ 2.45 (for § 922(a)(6): “A statement is “false or fictitious” if it was untrue when
made and was then known to be untrue by the person making it.”); id. § 2.50 (for
§ 1005, requiring a showing that “the defendant made a false entry [in a bank
record]. . . [and] [t]hat the defendant did so knowing it was false”). Notably,
however, both of these criminal statutes require proof of an additional intent
element beyond those required under § 1546. See 18 U.S.C. § 922(a)(6) (requiring
a showing that the false statement was “intended or likely to deceive”); id. § 1005
(requiring a showing that a false entry was made “with intent to injure or
defraud”). Thus, it is unclear how relevant these instructions are for a statute
that lacks that additional intent requirement.
      Because Liu never objected to the “reckless indifference” language, the
district court did not have the opportunity to consider whether it might have been
appropriate, thus we review only for plain error.        We admit that the jury
instructions in this case are not a model of clarity. Nevertheless, we do not
believe they constitute plain error. Liu concedes that there was no evidence to
support a conclusion that Liu acted recklessly.        In addition, the “reckless
indifference” language arguably modifies only the falsity of a statement by the
person making the statement (“made with reckless indifference”), not the mental
state of the person submitting a document that contained the statement, which
is unambiguously defined as knowingly.         Finally, as discussed above, the
prosecution presented overwhelming evidence that Liu knew the statements in



                                        11
                                      No. 07-20569

the application were false. Therefore, although we might have written the jury
instructions differently, we find no plain error.
C.    Prosecutorial misconduct
      During the government’s cross-examination of defense witness Yan Song,
the husband of Liu’s co-defendant Yali Huang, the following exchange occurred:
      Q      Mr. Song, this country has provided a lot of opportunities for
             you and your wife, hasn’t it?
      A      Yes, sir.
      Q      So given all those opportunities, how does it feel to come into
             federal court in front of this judge and these 13 jurors and
             commit perjury?

The court sustained the defense’s objection and instructed the jury to disregard
the comment. The defense immediately moved for a mistrial, which the court
denied.6 Liu appeals that ruling.
      i.     Standard of Review
      The district court’s denial of a motion for mistrial is reviewed for abuse of
discretion. United States v. Wyly, 193 F.3d 289, 298 (5th Cir. 1999).
      ii.    Analysis
      “‘Improper comments by a prosecutor may constitute reversible error where
the defendant’s right to a fair trial is substantially affected.’” United States v.
Mendoza, 522 F.3d 482, 491 (5th Cir. 2008) (quoting United States v. Andrews,
22 F.3d 1328, 1341 (5th Cir. 1994)).            In evaluating a claim of improper



       6
        The exchange was as follows:
       MR. DAVIS:         Move for a mistrial.
       THE COURT:         Pardon me?
       MR. DAVIS:         Move for a mistrial.
       THE COURT:         Right in front of the jury you’re moving for a mistrial?
       MR. DAVIS:         No. Well, I guess so.
       THE COURT:         Well, you did.
       MR. DAVIS:         I guess I did.
       THE COURT:         And I’ll give you -- the answer is overruled.
       MR. DAVIS:         Okay.

                                           12
                                   No. 07-20569

arguments, the court asks (1) whether the prosecutor’s remark was legally
improper, and if it was, (2) whether the remark prejudiced the defendant’s
substantive rights. Id.
      We first consider whether these comments were in fact improper. The
offending remarks came after Song made far-fetched claims about the legitimacy
of Ultra Controls, Inc., a company listed in some of the visa applications relevant
to this case. For example, Song agreed with the prosecutor’s statement that in
nine years of the company’s existence, the company had “never completed a
dollar’s worth of transactions.” Song also produced the purported business
records of Ultra Controls for its nine years of existence, which was only a three-
inch stack of documents. Although letters supporting several visa applications
variously stated that Ultra Controls was a printing pallet equipment business,
an automotive-related business, and a software company, Song admitted that
none of the documents in the business records referred to printing pallet
equipment, auto parts, or banking software, nor could he produce any
documentation to establish that Ultra Controls was involved in any of these
industries.
      The government argues that, in this context, it was not improper to ask the
witness to comment on the truthfulness of his own testimony. The Seventh
Circuit has held that although ultimate questions of credibility are for the jury,
a prosecutor may “ask[] a witness to remark on the truthfulness of her own
testimony because the witness’s reaction and response are proper fodder for the
jury’s credibility determinations.” United States v. Freitag, 230 F.3d 1019, 1024
(7th Cir. 2000). We have held that it is not improper for the government to tell
a witness the consequences of committing perjury. United States v. Thompson,
130 F.3d 676, 687 (5th Cir. 1997). We need not decide whether the comment in
this case was improper because, even if it was, it did not result in reversible error



                                         13
                                   No. 07-20569

in the context of this trial because it did not affect the defendant’s substantive
rights.
      In deciding whether the comment affected Liu’s substantive rights, this
court looks to “(1) the magnitude of the prejudicial effect of the statements; (2)
the efficacy of any cautionary instruction; and (3) the strength of the evidence of
the defendant’s guilt.” United States v. Lowenberg, 853 F.2d 295, 302 (5th Cir.
1988).    Liu argues that this comment was “highly prejudicial, improperly
argumentative and caused undue harm to appellant.” Liu contends that the
government’s perjury accusation was unduly prejudicial to an otherwise credible
witness and that the district court’s instruction was insufficient to cure the harm.
      Taken in light of the entire trial, it is difficult to see how this comment
affected Liu’s substantive rights.       Song’s testimony related only to his
involvement with Ultra Controls, which was relevant only to the counts for which
Liu was acquitted. Ultra Controls was referenced as a domestic employer for
letters used in some of the visa applications in this case, but not in the
application at issue in Count Five. In addition, the court issued an immediate
curative instruction, and the prosecution did not refer to the question during
closing argument. Furthermore, the substance of Song’s testimony relates in no
way to the facts underlying Liu’s conviction, which are substantial and sufficient
to support the conviction. Therefore, we conclude that the district court did not
abuse its discretion in denying Liu’s motion for a mistrial on prosecutorial
misconduct.
D.    Extrinsic evidence of prior conduct
      Liu objects to the entry into evidence and questioning surrounding a
biographical information form she submitted with her own I-485 application for
permanent U.S. residency that she filed years prior to the facts underlying this
case. On the form, Liu stated that she was employed by Amerise, Inc., as an



                                        14
                                    No. 07-20569

engineer. The address for Amerise was the same as the address listed as Liu’s
home address. The form itself was admitted into evidence without objection.
      During questioning of an ICE agent, the government pointed out that the
two addresses were the same and implied that Amerise was not a legitimate
company. At that point, in a side bar, the defense objected to use of the form as
evidence of wrongful acts under Federal Rule of Evidence 404(b).7                   The
prosecution stated that it only sought to establish Liu’s loyalty to her employer
and co-defendant, Huang, because Huang had sponsored Liu’s visa application.
The court overruled the objection but warned that it would not allow 404(b)
evidence to be presented. Thereafter, the prosecution again noted that the
address for Liu’s employer, Amerise, was the same as her home address.
      Later in the trial, during the government’s cross-examination of Liu, the
prosecutor repeated this allegation:
      BY MR. VARNADO:
      Q     Ms. Liu, isn’t it true that you never worked at a company
      called Amerise, Inc., and all this is is the same address as your
      residence here at 6501 Ranchester and you falsely claimed to be an
      engineer in support of your biographical information on your green
      card application?
                  MR. ERVIN:           Same objection, Your Honor.
                  THE COURT:           Overruled.



      7
       The questioning immediately prior to the side bar was as follows:
      Q     And what job is listed beneath that?
      A     It indicates she was employed at Amerise, Incorporated, at 6501
            Ranchester.
      Q     In what position?
      A     As an engineer.
      Q     Does this form also ask where she lives?
      A     Yes.
      Q     And what does she list -- what’s that middle address where she lived?
      A     The middle address is 6501 Ranchester Drive, Number 206.
      Q     Same address as this supposed company for which she worked as an
            engineer?

                                         15
                                   No. 07-20569

                    MR. ERVIN:         Relevance.
                    THE COURT:         I’m sorry, I didn’t mean to cut you off.
                                       Go on.
                    MR. ERVIN:         No.     Relevance and violation of
                                       404(b).
                    THE COURT:         Overruled.
                    THE WITNESS: I didn’t lie.
      BY MR. VARNADO:
      Q       You’re asking this jury to believe that you were an engineer at
              the Happy Village Apartments?
      A       Because the company used that address.
      Q       A company just happened to use your address; is that right?
      A       The registered office address.
                    THE COURT:         Of the whole company was at your
                                       apartment?
                    THE WITNESS: Yes.
      BY MR. VARNADO:
      Q       Ms. Liu, are you aware that Texas Work Force Commission
              reports no wages for a company Amerise, Inc.?
      A       This is a new company.
      Q       Okay. Well --
                    THE COURT:         How new?
                    THE WITNESS: 1994.
      At that point, the government sought to introduce a certified copy of the
Texas Workforce Commission (“TWC”) records indicating no wages had been paid
by Amerise, Inc. Liu’s counsel objected on the basis of relevancy, and Huang’s
counsel objected on the basis of Rule 608 and Rule 404; the court overruled the
objections.
      The government persisted in questioning Liu about whether she was
legitimately employed by Amerise as an engineer. There was no further defense

                                         16
                                   No. 07-20569

objection. On redirect, Liu’s counsel elicited testimony that Amerise was a
startup company created by Liu and her brother. The company dealt in import
and export of electrical equipment, including helping Chinese companies looking
for manufacturing in the United States.         Liu testified that she used her
knowledge of mechanical equipment and metallurgy to help her brother with the
company.
      Liu now contends that this line of questioning—including, presumably, the
TWC records—should not have been admitted under Rule 404(b) or Rule 608(b).
In the alternative, Liu argues the evidence should have been excluded as unduly
prejudicial under Rule 403.
      i.    Standard of Review
      This court reviews a district court’s evidentiary rulings for abuse of
discretion. United States v. Sanders, 343 F.3d 511, 517 (5th Cir. 2003). If the
court finds abuse of discretion, the harmless error doctrine applies. Id. For any
evidentiary ruling to be reversible error, the improperly admitted evidence must
have substantially prejudiced the defendant’s rights. Id. at 519. Admission of
evidence without objection at trial is reviewed for plain error. United States v.
Duffaut, 314 F.3d 203, 209 (5th Cir. 2002).
      ii.   Analysis
      “Whether Rule 404(b) or Rule 608(b) applies to the admissibility of
other-act[s] evidence depends on the purpose for which the prosecutor introduced
the other-acts evidence.” United States v. Tomblin, 46 F.3d 1369, 1388 (5th Cir.
1995). Rule 404(b) applies if the other-acts evidence is relevant to an issue in the
case, such as the intent of the defendant. Id. Rule 608(b) applies when such
evidence is used to impeach the witness or to show character for untruthfulness.
Id. The government argues that its questioning of Liu’s past truthfulness was
proper under Rule 608(b), and Liu’s immigration form and the TWC records were
properly admitted under Rule 404(b).

                                        17
                                   No. 07-20569

      Rule 608(b) provides:
      Specific instances of the conduct of a witness, for the purpose of
      attacking or supporting the witness’ character for truthfulness, other
      than conviction of crime as provided in rule 609, may not be proved
      by extrinsic evidence. They may, however, in the discretion of the
      court, if probative of truthfulness or untruthfulness, be inquired into
      on cross-examination of the witness (1) concerning the witness’
      character for truthfulness or untruthfulness, or (2) concerning the
      character for truthfulness or untruthfulness of another witness as to
      which character the witness being cross-examined has testified.

FED. R. EVID. 608(b). The government concedes that the TWC records could not
have been admitted under Rule 608(b), and therefore must have been admitted
as substantive evidence of intent under Rule 404(b).         See United States v.
Morgan, 505 F.3d 332, 340 (5th Cir. 2007) (“Rule 608(b) does not allow extrinsic
evidence of specific instances of misconduct outside of cross-examination . . . .”).
Similarly, Rule 608(b) would not allow Liu’s own immigration form to be
admitted.   However, the government contends that its questioning of Liu
regarding the truthfulness of her answers in her prior visa application was
proper impeachment evidence under Rule 608(b).
      Because Liu testified at trial, her character for truthfulness became an
issue, allowing the government to inquire into prior bad acts under Rule 608(b).
See Tomblin, 46 F.3d at 1388 (“A defendant makes his character an issue when
he testifies.”). A prior false visa application would serve to impeach Liu by
contradicting her testimony that she had never filed a document with the
immigration agency that she knew to be false. The district court thus did not
abuse its discretion in finding the government’s cross-examination of Liu on the
truthfulness of her answers in her own immigration form permissible under Rule
608(b).
      Admission of the actual documents—Liu’s immigration form and the TWC
records—is a closer call. Rule 404(b) provides:


                                        18
                                  No. 07-20569

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such
      as proof of motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or accident, provided that upon
      request by the accused, the prosecution in a criminal case shall
      provide reasonable notice in advance of trial, or during trial if the
      court excuses pretrial notice on good cause shown, of the general
      nature of any such evidence it intends to introduce at trial.

FED. R. EVID. 404(b).    This court employs a two-prong test to review the
admissibility of extrinsic evidence under Rule 404(b). Sanders, 343 F.3d at 517-
18. First, the court must determine whether the evidence is “relevant to an issue
other than the defendant’s character, i.e., motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake or accident.” Id. at
518. Second, “the evidence must possess probative value that is not substantially
outweighed by its undue prejudice and must meet the other requirements of Rule
403.” Id. (internal quotation marks omitted).
      Liu claims that evidence of her answers in her visa application was
introduced only as character evidence in an attempt to prove conformity
therewith, in violation of Rule 404(b). The government argues that this evidence
could have been admitted to show Liu’s intent under 404(b). Because Liu stated
in her direct testimony that she did not intend to file false documents, the
government claims that evidence suggesting that she previously had filed false
documents could be admissible as proof of intent under Rule 404(b). See Morgan,
505 F.3d at 340-41. If Liu had previously lied in a visa application, that could
undermine her claim that she did not intend to present a false statement in the
visa applications at issue.
      This court has previously expounded on the use of Rule 404(b) evidence to
show intent:
      Where the issue addressed is the defendant’s intent to commit the
      offense charged, the relevancy of the extrinsic offense derives from

                                       19
                                  No. 07-20569

      the defendant’s indulging himself in the same state of mind in the
      perpetration of both the extrinsic and charged offenses. The
      reasoning is that because the defendant had unlawful intent in the
      extrinsic offense, it is less likely that he had lawful intent in the
      present offense.

United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc). The
charged and extrinsic offenses must be similar, and “relevancy is determined by
comparing the state of mind of the defendant in perpetrating the respective
offenses.” United States v. Gordon, 780 F.2d 1165, 1173 (5th Cir. 1986).
      In Gordon, for example, evidence of the defendant’s prior attempt to
defraud an insurance company was relevant because it showed his intent to
defraud as part of his current insurance fraud prosecution. Id. at 1174. The
prosecution alleged that Gordon attempted to defraud his insurer by having two
men take his eighteen wheeler tractor-trailer and cut it up into parts so Gordon
could collect insurance money on the truck. Id. at 1168. At trial, the government
offered the testimony of those same two men, who alleged that a month prior to
the truck-related fraud, Gordon had asked the men to burn down his house so he
could collect insurance money. Id. at 1173. The court concluded that the “state
of mind inherent in the commission of such nearly identical offenses would
necessarily be the same,” and therefore, the testimony was relevant under 404(b).
Id. at 1174.
      In this case, the prior alleged offense and the current offense both involve
false statements in visa applications involving the visa applicant’s employer.
However, that is where the similarity ends. A suggestion that Liu had lied in her
own visa application does not bear on a non-character issue in this case, where
the major issue in dispute was whether Liu knew the statements in Tseng’s
application were false.   The proffered evidence at issue functions more as
inadmissible character evidence used to prove conformity therewith. In other
words, the government basically argues that Liu lied in the past, therefore she

                                       20
                                   No. 07-20569

must be lying now. This is the type of evidence that is expressly inadmissible
under Rule 404(b).
      Nevertheless, we find that this error was harmless. “An error is harmless
if the reviewing court is sure, after viewing the entire record, that the error did
not influence the jury or had a very slight effect on its verdict.” United States v.
Rodriguez, 43 F.3d 117, 123 (5th Cir. 1995). The jury acquitted on four other
counts but convicted Liu on Count Five, where the evidence was very strong. The
disputed evidence could have had no more than a very slight effect on the jury’s
verdict, especially given the substantial amount of other inculpating evidence,
which included highly persuasive and reliable evidence such as audio recordings
and computer records. In addition, Liu’s testimony on redirect—in which she had
a chance to defend the legitimacy of Amerise, Inc.—removed any possibility of
undue prejudice. She had a substantial opportunity to explain the background
of Amerise, including why its address was the same as her own and why the
company did not appear on TWC records. Therefore, we conclude that this error
did not influence the jury’s decision to convict Liu on Count Five.
E.    Allen charge
      The trial concluded and the jury began its deliberations at 4:08 p.m. on
Wednesday, February 7, 2007; the judge informed the jury that the court and the
attorneys would not be available after 5:00 that evening. The jury deliberated on
Thursday, February 8 but did not reach a verdict. On Monday, February 12, at
11:34 a.m., the jury sent the following note to the court:
      The jury cannot come to a conclusive decision, not guilty or guilty, by
      all. We voted Thursday afternoon, discussed this morning and voted
      again. Some votes have changed since Thursday; but we, the jury,
      are still deadlocked.




                                        21
                                       No. 07-20569

The government requested an Allen charge,8 and the defense requested that the
charge state simply, “continue to deliberate.” The court gave the instruction,
“Please continue your deliberations.” At 3:38 that afternoon, the jury sent
another note, stating, “We have unanimous agreement on half the counts. At this
point we are hopelessly deadlocked on the other half.”
      The government requested a modified Allen charge; the defense objected,
requesting instead a repetition of the “Please continue to deliberate” instruction.
The court overruled that objection and gave the following instruction:
            I’m going to have a set of instructions for you at this time. I’m
      going to ask that you continue your deliberations in an effort to agree
      upon a verdict and dispose of this case. And I have a few additional
      comments I would like for you to consider as you do so.
            This is an important case. The trial has been expensive in
      time, effort, and money to both the defense and the prosecution. If
      you should fail to agree on a verdict on the remaining counts, the
      case is left open and must be tried again. Obviously, another trial
      would only serve to increase the cost to both sides and there’s no
      reason to believe that the case can be tried again by either side
      better or more exhaustively than has been tried before you.
            Any future jury must be selected in the same manner and from
      the same source as you were chosen. And there’s no reason to believe
      that the case would ever be submitted to 12 men and women more


       8
         In Allen v. United States, 164 U.S. 492, 501 (1896), the Supreme Court held that if a
jury is having difficulty reaching a unanimous verdict, it is permissible to instruct it
        that in a large proportion of cases absolute certainty could not be expected; that,
        although the verdict must be the verdict of each individual juror, and not a mere
        acquiescence in the conclusion of his fellows, yet they should examine the
        question submitted with candor, and with a proper regard and deference to the
        opinions of each other; that it was their duty to decide the case if they could
        conscientiously do so; that they should listen, with a disposition to be convinced,
        to each other’s arguments; that, if much the larger number were for conviction,
        a dissenting juror should consider whether his doubt was a reasonable one
        which made no impression upon the minds of so many men, equally honest,
        equally intelligent with himself. If, []on the other hand, the majority were for
        acquittal, the minority ought to ask themselves whether they might not
        reasonably doubt the correctness of a judgment which was not concurred in by
        the majority.


                                             22
                              No. 07-20569

conscientious, more impartial, or more competent to decide it or that
more or clearer evidence could be produced.
       Those of you who believe that the Government has proved the
Defendant guilty beyond a reasonable doubt should stop and ask
yourself if the evidence is really convincing enough given that the
other members of the jury are not convinced.
       And those of you who believe that the Government has not
proved the Defendant guilty beyond a reasonable doubt should stop
and ask yourself if the doubt you have is a reasonable one given that
other members of the jury do not share your doubt.
       Remember at all times that no juror is expected to yield
conscientious opinion he or she may have as to the weight or the
effect of the evidence. But remember also that after full deliberation
and consideration of the evidence in your case, it’s your duty to agree
upon a verdict, if you can do so, without surrendering your
conscientious opinions.
       You must also remember that if the evidence in the case fails
to establish guilt beyond a reasonable doubt, the accused should
have your unanimous verdict of not guilty. You may be as leisurely
in your deliberations as the occasion may require and should take all
the time which you may feel is necessary.
       As I often do -- and I mentioned to the attorneys -- I want you
to turn to Page 3 of the instructions. This is just at the beginning of
the instructions, and I want to read it again to you and just remind
you.
       You, as jurors, are the judges of the facts; but in determining
what actually happened in this case, that is, in reaching your
decision as to the facts, it’s your duty to follow all of the rules of law
as I explain them to you. You have no right to disregard or give
special attention to any one instruction or to question the wisdom or
correctness of any rule I may state to you.
       You must not substitute or follow your own notion or opinion
as to what the law is or ought to be. It’s your duty to apply the law
as I give it to you regardless of the consequences. It’s also your duty
to base your verdict solely upon the testimony and evidence in the
case without prejudice or sympathy. That was the promise you made
and the oath that you took before being accepted by the parties as
jurors in this case and they have the right to expect nothing else.
       I will now ask that you retire once again and continue your
deliberations with these additional comments in mind to be applied,
of course, in conjunction with all of the instructions I’ve previously
given to you.

                                   23
                                      No. 07-20569

              Thank you. Return and continue your deliberations.9

      The jury was excused to continue deliberations at 3:50 p.m. and returned
with its verdict at 1:53 p.m. the following day. On appeal, Liu argues that the
Allen instruction in this case was coercive.
      i.      Standard of Review
      This court reviews the decision to give an Allen instruction for abuse of
discretion. United States v. Lindell, 881 F.2d 1313, 1320 (5th Cir. 1989).
      ii.     Analysis
      District courts have broad discretion to give Allen charges when the jury
indicates deadlock. United States v. Rivas, 99 F.3d 170, 175 (5th Cir. 1996). In
reviewing a modified Allen instruction, the court asks whether the charge meets
the following requirements: “(1) the semantic deviation from approved Allen
charges cannot be so prejudicial to the defendant as to require reversal, and (2)
the circumstances surrounding the giving of an approved Allen charge must not
be coercive.” Lindell, 881 F.2d at 1321 (internal quotation marks omitted).
      Liu argues that the Allen charge coerced the jurors into finding her guilty
on Count Five. Liu argues that (1) even a verbatim reading of the approved Allen
charge can be deemed coercive based on the circumstances of the case, and (2) the
timing of the court’s instruction in this case was coercive because the jury had
previously informed the court that they were hopelessly deadlocked.
      Liu relies primarily on United States v. Bailey, 468 F.2d 652 (5th Cir.
1972).10    In Bailey, in deciding whether an Allen charge was coercive, we

       9
        The judge hewed strictly to the pattern jury instructions until the paragraph
beginning “As I often do . . . .”
       10
         The appellants in Bailey claimed the jury’s verdict was coerced based on
       the giving of the Allen charge, the lateness of the hour, the inclemency of the
       weather, the danger of travel on the roads, and the fact that it was a Friday
       evening and that many jurors were women. Appellant basically argues that the
       jurors were more interested in returning any verdict than in returning the

                                            24
                                     No. 07-20569

considered (1) “‘whether the interval between the retiring of the jury and the
delivery of the instruction was so short that the trial court abused its discretion
in calling the jury back and urging them to reach agreement’”; and (2) “‘whether
the period between the delivery of the charge and the rendering of the verdict
was so brief as to give rise to an inference that the jury was coerced by the
instruction.’” Id. at 664 (quoting Note, Due Process, Judicial Economy, and the
Hung Jury: A Reexamination of the Allen Charge, 53 VA. L. REV. 123, 129-30
(1967)).
      The Bailey court concluded that an instruction given three-and-a-half hours
after the jury began deliberations was not coercive, and that the one-and-one-
half-hour period between the instruction and the verdict also did not imply
coercion. Id. at 664-65 (citing Andrews v. United States, 309 F.2d 127, 129-30
(5th Cir. 1962) (holding periods of one hour and five minutes before the Allen
charge and 25 minutes between the charge and verdict not to be coercive)).
Although the Bailey court criticized the Allen charge and pointed out other
circuits’ efforts to abolish it or limit its use, it concluded that binding Fifth Circuit
precedent approved use of the Allen charge. Id. at 666-69. In Liu’s trial, the jury
deliberated for nearly two full days before receiving the full Allen charge and
another afternoon and morning before arriving at a verdict. Under Bailey, this
timing does not suggest coercion, and the district court did not abuse its
discretion.


F.    Obstruction of justice sentence adjustment
      Liu’s Presentence Investigation Report (“PSR”) recommended an offense
level of 11 and criminal history category of I, which correspond to a Guidelines
sentencing range of eight to fourteen months. At sentencing, the court applied


       “correct” verdict.
Bailey, 468 F.2d at 664 .

                                           25
                                    No. 07-20569

an upward adjustment for obstruction of justice under U.S.S.G. § 3C1.1. The
district court provided the following reasoning for applying this enhancement:
             I believe, after sitting and listening to the entire trial, together
      with most especially this defendant’s testimony at trial, I believe
      that this defendant testified falsely when she said she did not have
      the confidential informant sign a fraudulent invitation letter from a
      Chinese company and that the I-539 application relating to the
      extension of his [B-1] visa in her presence. She stated that it was
      done outside. When the [confidential informant] came to the law
      office of Yali [Huang] on that afternoon of March 27th, 2003, Ms. Liu
      claimed that she had previously given this confidential informant the
      letter and the application, and he returned with it to the office itself.
      I believe the testimony certainly will flesh out the testimony of this
      defendant and all of the other testimony in this case.

The enhancement increased Liu’s sentencing range to twelve to eighteen months.
The district court imposed a sentence of eighteen months, and Liu challenges the
obstruction of justice enhancement.
      i.    Standard of Review
      “A district court’s finding that a defendant has obstructed justice under
section 3C1.1 is a factual finding and thus, reviewed for clear error.” United
States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994).
      ii.   Analysis
      U.S.S.G. § 3C1.1 provides,
      If (A) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice with respect to the
      investigation, prosecution, or sentencing of the instant offense of
      conviction, and (B) the obstructive conduct related to (i) the
      defendant’s offense of conviction and any relevant conduct; or (ii) a
      closely related offense, increase the offense level by 2 levels.

U.S.S.G. § 3C1.1 (2006). Examples of conduct covered under this rule are
committing perjury and providing materially false information to a judge. Id. at
cmt. n.4.   For the purposes of the Guidelines, “‘[m]aterial’ evidence, fact,
statement, or information . . . means evidence, fact, statement, or information

                                          26
                                   No. 07-20569

that, if believed, would tend to influence or affect the issue under determination.”
Id. at cmt. n.6. The Guidelines also state that the § 3C1.1 enhancement is not
appropriate for inaccurate statements that result from “confusion, mistake, or
faulty memory and, thus, not all inaccurate testimony or statements necessarily
reflect a willful attempt to obstruct justice.” Id. at cmt. n.2.
      The Supreme Court has held that a district court must establish a factual
predicate to apply the obstruction of justice enhancement: “[I]f a defendant
objects to a sentence enhancement resulting from her trial testimony, a district
court must review the evidence and make independent findings necessary to
establish a willful impediment to or obstruction of justice, or an attempt to do the
same, under the perjury definition.” United States v. Dunnigan, 507 U.S. 87, 95
(1993). In Dunnigan, the Court also adopted the definition of perjury from the
federal perjury statute as relevant to this inquiry: “A witness testifying under
oath or affirmation violates this statute if she gives false testimony concerning
a material matter with the willful intent to provide false testimony, rather than
as a result of confusion, mistake, or faulty memory.” Id. at 94 (citing 18 U.S.C.
§ 1621(1)). In laying the factual predicate, the Court noted that it is “preferable
for a district court to address each element of the alleged perjury in a separate
and clear finding,” but it is sufficient for a district court to make a finding of
obstruction of justice that “encompasses all of the factual predicates for a finding
of perjury.” Id. at 95.
      Liu argues that because the district court failed to make an explicit finding
that Liu’s false statements were material, the court failed to establish the factual
predicate for this enhancement. Liu cites United States v. Laury, 985 F.2d 1293,
1308 (5th Cir. 1993), for the proposition that a district court must make a
separate and clear finding on each element of perjury. But Laury imposes no
such requirement. In fact, Laury simply cites the Dunnigan standard that a
district court must make a finding that encompasses all of the factual predicates

                                         27
                                   No. 07-20569

for a finding of perjury. Id.; see also United States v. Como, 53 F.3d 87, 89 (5th
Cir. 1995) (“A separate and clear finding on each element of the alleged perjury,
although preferable, is not required.”).
      In this case, the district judge ordered that obstruction of justice be added
to the PSR, and then the court adopted the factual findings within the PSR. The
PSR’s factual findings became the findings of the district court. United States v.
Cabral-Castillo, 35 F.3d 182, 186 (5th Cir. 1994). The PSR, as adopted by the
district judge, concluded that Liu lied when she testified that she did not have
Tseng sign a fraudulent invitation letter from a fictional Chinese company.
These facts are a sufficient basis to satisfy the three elements of perjury.
      First, the court made a factual conclusion that Liu made a false statement.
Second, this court can easily conclude that the statement was material. This
court has “upheld an implicit finding of materiality when it determined that the
false testimony was obviously ‘material’ in that it was clearly designed to
substantially affect the outcome of the case.” Como, 53 F.3d at 90 (internal
quotation marks omitted). Liu notes that the district court found that Liu gave
false testimony only with respect to the letter from Tseng’s employer. Because
such a letter is not a required part of the I-539 application, Liu argues that her
testimony with respect to that letter could not have been material to the
prosecution.   However, the crime at issue in this case involves knowingly
presenting a visa application containing a false statement to the government.
Therefore, Liu’s false testimony about whether she knew the employer’s letter
was falsified is material to this case because that letter was in fact a part of the
I-539 application, regardless of whether such a letter was a required part of the
application.
      Third, Liu claims that the district court’s interpretation of her testimony
as false turns on a disputed translation of the recorded conversation between Liu
and Tseng. However, there was other evidence to suggest that Liu was aware

                                        28
                                    No. 07-20569

that Tseng was misrepresenting his foreign employment. For example, the
forensic computer evidence shows that Liu created the employment letter on her
own computer and printed it after Tseng returned to the office a second time on
the afternoon of March 27, 2003. This evidence belies Liu’s claim that she
printed the letter earlier and gave it to Tseng to have signed by an authorized
representative of his employer. Therefore, the district court’s factual finding that
Liu lied in her testimony encompassed all of the factual predicates for a finding
of perjury, and the district court did not commit clear error in applying the
obstruction of justice enhancement.
G.    Rule 33 motion for new trial
      i.     Standard of Review
      This court reviews the district court’s denial of a Rule 33 motion for new
trial for abuse of discretion. United States v. Dula, 989 F.2d 772, 778 (5th Cir.
1993).
      ii.    Analysis
      A district court may grant a new trial “if the interest of justice so requires.”
FED. R. CRIM. P. 33(a). On appellate review, however, this court is limited to the
question of “whether or not the district court’s ultimate decision in granting or
denying the motion for a new trial constituted a clear abuse of its discretion.”
United States v. Tarango, 396 F.3d 666, 672 (5th Cir. 2005). “In our capacity as
an appellate court, we must not revisit evidence, reevaluate witness credibility,
or attempt to reconcile seemingly contradictory evidence.” Id. (citing Dula, 989
F.2d at 778-79).
      Here, Liu presents miscellaneous reasons that she should be granted a new
trial in the interests of justice or, alternatively, to prevent a manifest miscarriage
of justice. First, she argues that the alien witnesses who testified against her are
not credible because they had all committed immigration fraud and were seeking
to curry favor with the government. Liu speculates that, in exchange for their

                                         29
                                   No. 07-20569

testimony, those witnesses were granted immunity and allowed to work legally
in the United States.     However, it is clear that the jury—and the district
judge—already made this credibility determination, and Tarango dictates that
such determinations are not to be second guessed on appellate review. Tarango,
396 F.3d at 672.
      Second, Liu repeats her contention that the Allen charge unduly coerced
the twice deadlocked jury to a reach verdict. However, as we have already noted,
the district court did not err in issuing its Allen charge. Because Liu has shown
no abuse of discretion, we affirm the district court’s denial of her Rule 33 motion.
                              IV. CONCLUSION
      For the foregoing reasons, we affirm Liu’s conviction and sentence.
AFFIRMED.




                                        30